Citation Nr: 0319166	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-07 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected right lateral epicondylitis, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).  

Procedural history

The veteran served on active duty from April 1989 to April 
1992. 

The veteran was granted service connection for right lateral 
epicondylitis in a June 2001 rating decision and was awarded 
a 10 percent disability rating.  The veteran disagreed with 
the 10 percent rating assigned and initiated this appeal.  
The appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in May 2002.  

The veteran presented personal testimony before the 
undersigned Veterans Law Judge in February 2003 at a Travel 
Board hearing conducted in San Antonio, Texas.  The 
transcript of the hearing has been associated with the 
veteran's claims folder.


REMAND

Factual background

In his August 2001 notice of disagreement, the veteran stated 
that he did not feel that medical records from the Audie 
Murphy VA Medical Center were considered.  He asked that the 
RO obtain these records.  In the March 2002 statement of the 
case (SOC), the RO indicated that it had considered VA 
outpatient treatment records from January 2000 to April 2001.  
In his May 2002 VA Form 9, the veteran stated that his 
condition had increased in severity since the 10 percent 
rating was established.  

At the February 2003 Travel Board hearing, while the veteran 
gave a negative response to the question whether there was 
other medical evidence that would help in evaluating his 
claim, the veteran also stated that he underwent treatment 
for his right elbow 6 months prior to the hearing at the 
Audie Murphy VA Outpatient Clinic in San Antonio, Texas.  In 
addition, he stated that he regularly undergoes therapy on 
his right elbow at that clinic.  The veteran also stated that 
the May 2001 examiner told him that he was going to set him 
up for an x-ray on his elbow to determine if there was a bone 
fragment that might be causing the pain.  None of the 
identified evidence is of record.

Analysis

All VA medical records are deemed to be constructively of 
record in proceedings before the Board.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Since the referenced records may 
reflect recent complaints, evaluation and/or treatment of the 
veteran's service-connected right lateral epicondylitis, they 
are relevant to his claim for an increased disability rating 
and should be obtained.

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should obtain all medical records 
pertaining to treatment for the veteran's 
epicondylitis, which are not presently 
contained in the veteran's claims folder, 
from the VA Outpatient Clinic in San 
Antonio, Texas. Any records so obtained 
should be associated with the veteran's 
VA claims folder.

2.  Thereafter, VBA should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  Thereafter, the case 
should be returned to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




